Title: Thomas Jefferson to Robert Smith, 10 [July] 1809
From: Jefferson, Thomas
To: Smith, Robert


          Dear Sir  Monticello. June July 10. 09.
           I inclose you a letter from mr Smith of Erie, one of the members of Pensylvania, which you will readily percieve ought to have been addressed to you by himself; as it is official, & not personal opinion which can answer his views.  I am however gratified by his mistaketake in sending it to me, inasmuch as it gives me an opportunity of abstracting myself from my rural occupations, & of saluting one with whom I have been connected in service & in society so many years, & to whose aid & relief from on an important portion of the public cares, I have been so much indebted. I do it with sincere affection & gratitude, and look back with peculiar satisfaction on the harmony & cordial good will which, to ourselves & our brethren of the Cabinet so much sweetened our toils. from the characters now associated in the administration, I have no doubt of the continuance of the same cordiality so interesting to themselves & to the public; & great as are are the difficulties & dangers environing our camp, I sleep with perfect composure knowing who are watching for us.  I pray you to present me respectfully to mrs Smith, & to accept my prayers that you may long continue in the enjoiment of health & the public esteem in return for your useful services past & to come.
          
            Th:
            Jefferson
        